LOGO [g63744img001.jpg]

Exhibit 10.2

DEFERRED STOCK AWARD AGREEMENT

For Grantees Located Inside the United States

Awarded to: [participant name]

Award Date: [grant date]

Number of Shares: [shares]

This Deferred Stock Award Agreement (“Award”) is made between FLIR Systems,
Inc., an Oregon corporation (“the Company”) and you, an Employee or Consultant
of the Company or one of its Subsidiaries (“Grantee”).

Company sponsors the 2002 Stock Incentive Plan (the “Plan”). The Plan governs
the terms of this Award and controls in the event of any ambiguity. A copy of
the Plan as amended can be found on the Company intranet or may be obtained by
contacting the Company’s Human Resources Department. The terms and provisions of
the Plan are incorporated herein by reference. By signing this Award, you
acknowledge that you have obtained and reviewed a copy of the Plan. When used
herein, the terms that are defined in the Plan shall have the meanings given to
them in the Plan, including the term “Administrator,” which means the
Compensation Committee of the Company’s Board of Directors.

This Award entitles Grantee to receive the above-stated number of shares
(“Shares”) of the Company’s Common Stock under the Plan. This Award is subject
to the Plan and the terms and conditions set forth below.

Your failure to execute this Agreement by December 31, 2007 may result in its
cancellation.

In recognition of the value of your contribution to the Company, you and the
Company mutually covenant and agree as follows:

1. No Rights as Shareholder Prior to Issuance and Delivery of Shares. Grantee
shall not be deemed for any purpose to be a shareholder of the Company as to any
shares subject to this Award until the Shares have been issued and delivered to
Grantee in accordance with the Plan and this Award.

2. Vesting. The Shares subject to this Award shall vest as follows: one-third on
the first anniversary of the Award Date, one-third on the second anniversary of
the Award Date, and one-third on the third anniversary of the Award Date. Once
the Shares vest, the Company shall issue and deliver a stock certificate for a
corresponding number of Shares to Grantee.

3. Rights of Grantee with Respect to Shares Delivered. Grantee shall enjoy all
shareholder rights with respect to Shares that have been issued and delivered
and such Shares shall no longer be subject to the terms of the Plan or this
Award.

4. Termination of Service. In the event that Grantee’s employment and
consultancy with the Company and its Subsidiaries terminates for any reason
(including retirement, death, or disability), this Award shall immediately
expire and no additional Shares shall be issued and delivered to Grantee
pursuant to this Award. The date of termination of Grantee’s employment or
consultancy for purposes of the Plan shall be determined by the Administrator,
which determination shall be final.

 

- 1 -



--------------------------------------------------------------------------------

LOGO [g63744img001.jpg]

5. Nontransferability of this Award. This Award may not be sold, transferred,
assigned, pledged, or encumbered and any such attempted action shall be void.

6. Withholding Taxes. The vesting and issuance of shares to Grantee is a taxable
event for which the Company is obligated to withhold taxes. Grantee agrees to
pay to the Company an amount sufficient to provide for any federal, state, and
local withholding taxes, including FICA taxes, in connection with the issuance
and delivery of any Shares by the Company to Grantee. Grantee may satisfy this
withholding obligation by electing in writing (i) to transfer from Grantee’s
Fidelity cash account an amount sufficient to satisfy the withholding
obligation, or (ii) have Company withhold from the Shares otherwise to be
delivered to Grantee that number of Shares that would satisfy the withholding
obligation. In the absence of a timely election by Grantee, the Administrator
will use option (ii).

If the Administrator withholds Shares to satisfy the withholding obligation, the
following rules apply:

(a) The value of the Shares withheld or transferred must equal (or exceed by at
most a fractional Share) the withholding obligation.

(b) The value of the Shares withheld or transferred shall be the Fair Market
Value determined as of the vesting date.

(c) The election is subject to the consent or disapproval of the Administrator.

7. Exclusion of Shares from Compensation. Shares issued and delivered to Grantee
pursuant to the Plan will not constitute compensation to Grantee for purposes of
any retirement, life insurance or other employee benefit plan of the Company.

8. Termination of Award. This Award shall terminate when no further shares may
be delivered to Grantee pursuant to this Award.

9. Governing Law. This Award is governed by, and subject to, the laws of the
State of Oregon, as provided in the Plan.

For purposes of litigating any dispute that arises under this Award or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Oregon, and agree that such litigation shall be conducted in the
appropriate state or federal courts of Oregon.

10. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or to participation in the Plan or to
future Awards that may be granted under the Plan by electronic means or to
request Grantee’s consent to participate in the Plan by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g63744img001.jpg]

11. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

FLIR SYSTEMS, INC.

  GRANTEE

 

- 3 -